Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 SECTION -OXLEY ACT OF 2002 In connection with the amended Quarterly Report ofExplore Anywhere Holding Corp. ("Company") on Form 10-Q/A for the quarter ended September30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Khris Thetsy, ChiefFinancial Officer (Principal Financial and Accounting Officer), certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:November 15, 2011 /s/ Khris Thetsy Khris Thetsy Chief Financial Officer (Principal Financial and Principal Accounting Officer) ”
